Citation Nr: 1302819	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-48 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the right hand.

2.  Entitlement to service connection for rheumatoid arthritis of the left hand.

3.  Entitlement to service connection for rheumatoid arthritis of the right foot.

4.  Entitlement to service connection for rheumatoid arthritis of the left foot.

5.  Entitlement to service connection for rheumatoid arthritis of the right shoulder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from April 1969 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified before the undersigned via videoconference technology.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board notes that, during the November 2012 hearing, the Veteran indicated that he wished to withdraw a claim of entitlement to service connection for bilateral hearing loss disability.  However, a review of the claims file reveals that this issue was not on appeal before the Board.  Therefore, it will not be addressed in this decision.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals with regard to rheumatoid arthritis of the right hand, rheumatoid arthritis of the left hand, rheumatoid arthritis of the right foot, rheumatoid arthritis of the left foot, rheumatoid arthritis of the right shoulder, and a right knee disorder is requested.

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for rheumatoid arthritis of the right hand by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for rheumatoid arthritis of the left hand by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of entitlement to service connection for rheumatoid arthritis of the right foot by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of entitlement to service connection for rheumatoid arthritis of the left foot by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of entitlement to service connection for rheumatoid arthritis of the right shoulder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal of entitlement to service connection for a right knee disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant has withdrawn the appeals with regard to entitlement to service connection for rheumatoid arthritis of the left hand, rheumatoid arthritis of the right hand, rheumatoid arthritis of the left foot, rheumatoid arthritis of the right foot, rheumatoid arthritis of the right shoulder, and a right knee disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


II.  Tinnitus

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, as the Board is granting the only claim decided herein (excepting the claims withdrawn by the Veteran), for entitlement to service connection for tinnitus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has met the current disability requirement with regard to tinnitus, as this disorder was noted on the October 2009 VA examination report, the Veteran is competent to state that he has tinnitus, and the Board finds his testimony credible in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

As to in-service acoustic trauma, the Veteran indicated in a July 2009 written statement that he few on C-130 aircraft and could not wear ear protection because he needed to hear his other servicemembers.  After that, he went to Vietnam and worked on trucks.  The ringing in his ears began three months into his training on aircraft and continued when he went to Vietnam.

The Veteran's service records show that he underwent an annual flying examination in January 1970.  He was found qualified, however, he was grounded for five days due to an upper respiratory infection.  February 1970 service records show that the Veteran was grounded from flying duty due to an intracranial injury with unconsciousness that lasted more than two hours.  He had received an injury to the head after falling.

An April 1970 examination report shows that the Veteran was found not qualified for flying, which was again reflected in a May 1970 report regarding medical recommendation for flying duty.  Records noted that he worked as a loadmaster, and the Veteran's DD Form 214 shows that his specialty was freight traffic specialist.

While there is no evidence that the Veteran engaged in combat with the enemy, the Board finds that the Veteran's testimony regarding his in-service noise exposure and head injury is consistent and supported by the other evidence of record.  The Board, therefore, finds that these statements and testimony are credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Furthermore, an April 2004 private record of a cerebral MRI shows that the Veteran reported the presence of ringing in his left ear.  While the October 2009 VA examination report indicates that the Veteran reported only a six- or seven-year history of tinnitus, the Veteran clarified during his November 2012 Board hearing that he had ringing in his ears since service.  He had reported to the VA examiner that it had worsened in the past six or seven years, but the examiner had misunderstood and believed that it had begun in that time period.  He mentioned that it began around the same time that he incurred a head injury during service, which is documented in his service records.  Given that there is a currently diagnosed disability and credible evidence of in-service acoustic trauma and head injury, the only remaining question is whether tinnitus is related to in-service acoustic trauma and head injury.  For the following reasons, the Board finds that tinnitus is so related.

The October 2009 VA examiner found that hearing loss disability was not related to service and that tinnitus was a symptom related to the hearing loss.  The examiner indicated as a rationale that the Veteran had tinnitus for six or seven years, which was more than thirty years after separation from service.  However, as noted above, the Veteran is competent to state that he has experienced tinnitus since separation from service, and the Board finds his statements and testimony credible.  The October 2009 VA examiner's opinion is thus based on an inaccurate factual premise, namely, that tinnitus had its onset 30 years after service.  The October 2009 VA examiner's opinion is therefore entitled to little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  There are no other opinions of record on this issue that are provided by a medical professional.

The Board has found the Veteran's testimony credible.  While there is no positive medical nexus opinion with regard to tinnitus, the Veteran's competent, credible testimony as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection for this disability in the circumstances of this case.  See Savage, 10 Vet. App. at 497 (medical nexus evidence not required to establish service connection pursuant to continuity of symptomatology theory if relationship is one as to which a lay person's observation is competent).

As the weight of the competent evidence supports a nexus between current tinnitus and in-service acoustic trauma and head injury, entitlement to service connection for this disability must be granted.


ORDER

The appeal as to entitlement to service connection for rheumatoid arthritis of the right hand is dismissed.

The appeal as to entitlement to service connection for rheumatoid arthritis of the left hand is dismissed.

The appeal as to entitlement to service connection for rheumatoid arthritis of the right foot is dismissed.

The appeal as to entitlement to service connection for rheumatoid arthritis of the left foot is dismissed.

The appeal as to entitlement to service connection for rheumatoid arthritis of the right shoulder is dismissed.

The appeal as to entitlement to service connection for a right knee disorder is dismissed.

Service connection for tinnitus is granted.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for a left knee disorder.

In July 2009, the RO attempted to request records pertaining to the Veteran from Dr. John Ford.  The RO received a reply from this address indicating that there were no records on file for the Veteran at that location, but also indicating that there was a telephone number that could be contacted for additional information.  There is no evidence in the claims file that the RO called the phone number or otherwise followed up on this indication that there might be information regarding Dr. Ford's treatment records, and such action is required under VA's duty to assist.  38 C.F.R. § 3.159(c)(1) (requiring VA to make reasonable efforts to obtain non-Federal records).  A remand is therefore warranted to enable the RO/AMC to take such action, or to document the action that has already been taken.

Furthermore, while there are no service medical records showing that the Veteran sought treatment for his left knee during service, the Board finds the Veteran's testimony credible as to his in-service complaints regarding his left knee.  The service medical records show that he reported a history of a "trick" left knee in April 1968 and April 1969; however, on examination, his lower extremities were normal.  Recent medical evidence shows that the Veteran has undergone numerous surgeries related to his left knee, and he testified in November 2012 that he has since undergone a total left knee arthroplasty.

Based on this evidence, the Board finds that a remand is needed to obtain an opinion as to whether any currently diagnosed left knee disorder was incurred in or aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the Veteran has undergone a left knee total arthroplasty, the Board finds that there is no need to schedule the Veteran for an examination, unless the VA medical provider determines that one is necessary.

Accordingly, the claim for service connection for a left knee disorder is REMANDED for the following action:

1.  Take all necessary steps to request and obtain all treatment records pertinent to the Veteran from Dr. John Ford, to include contacting the telephone number provided by his office.  Document any action taken in this regard and, if no records are obtained, take action in accordance with 38 C.F.R. § 3.159(e), pertaining to the duty to notify a claimant of the inability to obtain records.

2.  Send the Veteran's claims file, to include any relevant evidence from the virtual file, to a VA examiner for review. 

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee disorder is related to his in-service complaints of left knee symptoms or anything else in service. 

The examiner should also consider the evidence of pre-service left knee complaints and indicate whether a left knee disorder preexisted service and, if so, it was aggravated beyond its natural progression by the Veteran's description of events during service. 

The examiner is notified that the Veteran's description of in-service symptoms related to his left knee, as provided in his November 2012 testimony, is credible.

A complete rationale should accompany any opinion provided. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


